In a proceeding pursuant to article 4 of the Family Court Act, the appeal is from an order of the Family Court, Kings County, dated August 22, 1974, which granted petitioner’s application for an upward modification of the alimony and support provisions of a judgment of divorce. Order reversed, on the law, without costs, and proceeding remitted to the Family Court for a hearing in accordance herewith. In view of the existence of disputed issues of fact as to appellant’s income, the needs of the children and petitioner’s income and present expenses, it was error for the Family Court to grant a modification of the alimony and support provisions of the Supreme Court divorce decree without ordering a hearing at which sworn testimony and other evidence could have been presented on these issues. Martuscello, Acting P. J., Latham, Cohalan, Margett and Brennan, JJ., concur.